DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/01/2021 has been considered and placed of record in the file.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an identifying unit configured to identify a received signal strength at a station (STA) of signals transmitted from the plurality of APs; and a determining unit configured to determine communication parameters for the plurality of APs to communicate with the STA by using joint beamforming (JB)”, in claim 12. And  “an obtaining unit configured to obtain information on a received signal strength at a station (STA) of signals transmitted from the plurality of APs; and a determining unit configured to determine communication parameters for the plurality of APs to communicate with the STA by using joint beamforming (JB)” in claim 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 12 invokes 35 U.S.C. 112(f), however, there is no support (written description) that describes the structure of an identifying unit and a determining unit in the application’s specification. Therefore, claim 12 is subjected to be rejected under 35 U.S. C. 112(a).
Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 24 invokes 35 U.S.C. 112(f), however, there is no support (written description) that describes the structure of an obtaining unit and a determining unit in the application’s specification. Therefore, claim 24 is subjected to be rejected under 35 U.S. C. 112(a).
Dependent claims 13-17 and 25-29 are also rejected under 35 USC 112(a) since they depend on rejected claims 12 and 24, respectively.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “an identifying unit configured to identify a received signal strength at a station (STA) of signals transmitted from the plurality of APs; and a determining unit configured to determine communication parameters for the plurality of APs to communicate with the STA by using joint beamforming (JB)” in claim 12 invokes 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is insufficient disclosure (no structure) in the specification that corresponds with the functions (limitations) listed above. Therefore, claim 12 is indefinite and rejected under 35 U.S.C. 112(b) or pre-AlA 35 U.S.C. 112, second paragraph.
Claim limitations “an obtaining unit configured to obtain information on a received signal strength at a station (STA) of signals transmitted from the plurality of APs; and a determining unit configured to determine communication parameters for the plurality of APs to communicate with the STA by using joint beamforming (JB)” in claim 24 invokes 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is insufficient disclosure (no structure) in the specification that corresponds with the functions (limitations) listed above. Therefore, claim 24 is indefinite and rejected under 35 U.S.C. 112(b) or pre-AlA 35 U.S.C. 112, second paragraph.
Dependent claims 13-17 and 25-29 are also rejected under 35 USC 112(b) since they depend on rejected claims 12 and 24, respectively.
Allowable Subject Matter
Claims 18-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art(s) cited by the Examiner and/or the Applicant fails, singularly or in combination, to teach or suggest the following limitations in independent claim 18:“
	determining communication parameters for the plurality of APs to communicate with the STA by using joint beamforming (JB),
wherein, in the determining, after the received signal strength at the STA of a signal transmitted from a first AP and the received signal strength at the STA of a signal transmitted from a second AP are identified, it is determined whether to use JB for communication between the first AP and the second AP and the STA based on a strength difference between the two received signal strengths.
”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7,522,669 B2 teaches CCI interference from adjacent access points (APs) and nearby mobiles represents a fundamental issue in system design and deployment. CCI occurs when signals from two access points operating on the same frequency are within a distance that allows the signals to propagate from one AP within one basic service set (BSS) to another AP within another BSS.
US 7,945,210 B2 teaches  a method of reducing the mutual interference of network subscribers in radio networks, wherein, within a cellular radio network comprising at least two radio cells, in one of these radio cells devices assigned to said radio cell communicate with one another or via a common access point.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to FITWI Y HAILEGIORGIS whose telephone number is (571)270-1881. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FITWI Y. HAILEGIORGIS
Primary Examiner
Art Unit 2632



/FITWI Y HAILEGIORGIS/Examiner, Art Unit 2632